Citation Nr: 0205868	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  00 09 599A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
August 6, 1984, Board of Veterans' Appeals (Board) decision 
in denying service connection for a psychiatric disorder. 

(The issues of entitlement to an earlier effective date for a 
grant of service connection for schizophrenia and an earlier 
effective date for a grant of a total rating based on 
individual unemployability due to service-connected 
disabilities will be addressed in a separate decision.)


REPRESENTATION

Moving party represented by: Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1975.

This matter comes before the Board from a May 2000 motion 
from the veteran for revision or reversal on the grounds of 
CUE of an August 1984 decision of the Board.


FINDING OF FACT

The veteran has failed to demonstrate that there was an error 
of fact or law in the Board's August 1984 adjudication of his 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.


CONCLUSION OF LAW

There was no CUE in the August 1984 Board decision in denying 
service connection for a psychiatric disorder.  38 U.S.C.A. 
§ 7111 (West Supp. 2001); 38 C.F.R. §§ 20.1400, 20.1403 
(2001).


REASONS AND BASES FOR THE FINDING AND CONCLUSION

Factual background

A review of the file reveals that a claim of entitlement to 
service connection for a nervous disorder was denied by the 
Nashville, Tennessee, Regional Office (RO) in a January 1977 
rating decision, based on the RO's finding, after a review of 
the evidence then of record, to include the veterans' service 
medical records, that schizophrenia had not had its onset 
during service.  The veteran did not appeal this decision.

In a January 1983 rating decision, the RO denied a claim of 
entitlement to service connection for schizophrenia.  The 
veteran appealed this decision, and the Board denied the 
appeal in a decision dated August 6, 1984.  In denying the 
appeal, the Board explained that the presence of a 
psychiatric disorder during service could not be 
substantiated on the basis of the evidence then of record, 
which revealed treatment of the veteran during service for a 
personality disorder, but showed no treatment or findings of 
psychosis or a psychoneurotic disorder during service or 
within the one-year period immediately following service.  
The presence of a diagnosis of schizophrenia during service 
in 1974 was acknowledged, but it was explained by the Board 
that that had been a provisional diagnosis that had not been 
adequately supported by the evidence then of record, had not 
been confirmed upon observation and evaluation following the 
veteran's return to the United States, and had been changed 
to a diagnosis of a schizoid personality during service.  The 
Board also explained that no further treatment or findings of 
any nervous disorder was reported during the remainder of the 
veteran's service period, and that, on separation examination 
in 1975, the veteran had had a normal psychiatric evaluation.

In the August 1984 decision, the Board also explained that, 
although the veteran had received diagnoses of a schizoid 
personality, anxiety neurosis, and alcoholism in October 
1976, a psychosis was initially demonstrated in January 1979, 
more than four years after the veteran's separation from 
active military service.  It was accordingly concluded that a 
grant of service connection for a psychiatric disorder was 
not warranted.

In May 2000, the veteran submitted his motion for revision or 
reversal on the basis of CUE in the August 6, 1984, Board 
decision denying service connection for a psychiatric 
disorder, claiming, in essence, that he believed that the 
Board decision was "wrong."  In the Informal Hearing 
Presentation of October 2000, which was re-issued in November 
2001, the veteran's representative argued, in essence, that 
the initial denial in January 1977 was in error because the 
decision was rendered without a review of the veteran's 
service medical records and without a Department of Veterans 
Affairs (VA) Compensation and Pension examination, that the 
Board should have discovered this error in 1984, and that, 
because the error was not discovered, the Board decision 
warranted revision or reversal on the basis of CUE.  The 
veteran's representative further argued that a Board decision 
rendered in September 1998, granting service connection for 
schizophrenia, supported the veteran's contention that the 
initial rating decision of January 1977, and all subsequent 
adjudications of the veteran's claim seeking this particular 
benefit, had contained CUE.

Legal analysis

Initially, it is noted that a determination of an RO that is 
appealed to and affirmed by the Board, or is not appealed but 
is subsequently reviewed de novo on the merits by the Board, 
is "subsumed" by the Board's decision.  The effect of 
subsuming is that, as a matter of law, no claim of CUE can 
exist with respect to that RO decision.  See 38 C.F.R. § 
20.1104; Dittrich v. West, 163 F.3d 1349 (Fed.Cir. 1998); 
Donovan v. West, 158 F. 3d 1377 (Fed.Cir. 1998); and Chisem 
v. Gober, 10 Vet. App. 526, 528 (1997).  Thus, in the present 
case, no claim of CUE can exist with respect to the rating 
decisions of January 1997 and January 1983, as they were both 
subsumed by the August 1984 Board decision. 

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board on its own motion or by a party to the 
decision.  38 U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. 
§ 20.1400 (2001).

Other than in two exceptional cases that are not applicable 
to this particular case, all final Board decisions are 
subject to revision on the grounds of CUE.  38 C.F.R. 
§ 20.1400(b) (2001).  A final decision is one which was 
appealable under Chapter 72 of title 38, United States Code, 
or which would have been so appealable if such provision had 
been in effect at the time of the decision.  38 C.F.R. 
§ 20.1401(a) (2001).

A claim of CUE is not a claim or application for VA benefits.  
Therefore, duties associated with such claims or applications 
are inapplicable, including notification under 38 U.S.C.A. 
§ 5103 of the existence of evidence which might complete a 
claimant's application for benefits, and VA's duty to assist 
in the development of such claims.  38 C.F.R. § 20.1411(c) 
and (d) (2001).  In addition, neither the "benefit of the 
doubt" rule of 38 U.S.C.A. § 5107(b), nor the provisions for 
reopening claims on the grounds of new and material evidence 
under 38 U.S.C.A. § 5108 apply to CUE claims.  38 C.F.R. 
§ 20.1411(a) and (b) (2001).

A CUE motion is not an appeal, and therefore, with certain 
exceptions, it is not subject to the provisions of 38 C.F.R. 
Parts 19 and 20, which pertain to the processing and 
disposition of appeals.  See 38 C.F.R. § 20.1400 (2001).

VA regulations define what constitutes CUE and what does not, 
and they provide in pertinent part:

§ 20.1403  Rule 1403.  What constitutes 
clear and unmistakable error; what does 
not.

(a)  General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b)  Record to be reviewed.  -  

(1) General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record 
and the law that existed when that 
decision was made.  

(2)  Special rule for Board 
decisions issued on or after July 
21, 1992.  For a Board decision 
issued on or after July 21, 1992, 
the record that existed when that 
decision was made includes relevant 
documents possessed by the 
Department of Veterans Affairs not 
later than 90 days before such 
record was transferred to the Board 
for review in reaching that 
decision, provided that the 
documents could reasonably be 
expected to be part of the record.
. . . 

(c)  Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d)  Examples of situations that are not 
clear and unmistakable error.  

(1)  Changed diagnosis.  A new 
medical diagnosis that "corrects" 
an earlier diagnosis considered in 
the Board decision.  

(2)  Duty to assist.  The 
Secretary's failure to fulfill the 
duty to assist.  

(3)  Evaluation of evidence.  A 
disagreement as to how the facts 
were weighed or evaluated.

(e)  Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

§ 20.1404  Rule 1404.  Filing and 
pleading requirements; withdrawal.

. . . 

(b)  Specific allegations required.  The 
motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non 
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be 
dismissed without prejudice to refiling 
under this subpart.

38 C.F.R. §§ 20.1403, 20.1404 (2001).

Merely to aver that there was CUE in a case is not sufficient 
to raise the issue. Stated another way, while the magic 
incantation "clear and unmistakable" need not be recited in 
haec verba, to recite it does not suffice, in and of itself, 
to reasonably raise the issue.  CUE is a very specific and 
rare kind of "error."  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 
162, 163 (1994).

Simply to claim CUE on the basis that previous adjudications 
had improperly weighed and evaluated the evidence can never 
rise to the stringent definition of CUE.  Fugo, at 44.

The United States Court of Veterans Appeals (currently known 
as the United States Court of Appeals for Veterans Claims) 
has stated, regarding incomplete records, that while it is 
true that an incomplete record may ultimately lead to an 
incorrect determination, it cannot be said that an incomplete 
record is also an incorrect record.  If the facts contained 
in the record are correct, it is not erroneous, although not 
embodying all of the relevant facts.  Rather, an incomplete 
record is just that - incomplete.  An incomplete record, 
factually correct in all other respects, is not clearly and 
unmistakably erroneous.  This is true even in a case where 
the cause of the record's incompleteness is the VA's breach 
of its duty to assist.  In short, VA's breach of its duty to 
assist cannot form a basis for a claim of CUE because such a 
breach creates only an incomplete rather than an incorrect 
record.  Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994).

Turning first to the veteran's contention that the August 
1984 Board decision should be revised or reversed because it 
was "wrong" (i.e., essentially, because it contained CUE), 
the Board notes that, as pointed out by the above cited 
caselaw, the mere recitation of the magic incantation "clear 
and unmistakable" does not suffice, in and of itself, to 
reasonably raise the issue.  The veteran's contention of the 
August 1984 Board decision being "wrong" may be liberally 
construed as an express disagreement as to how the facts were 
weighed or evaluated by the Board in 1984.  Here again, 
revision or reversal based on claimed CUE would not be 
warranted because a mere disagreement with the way that the 
facts were weighed or evaluated by VA is precisely one of the 
cited situations that are not considered CUE under the 
pertinent regulation.

Turning now to the veteran's representative's arguments, the 
Board notes that they essentially consist of an allegation 
that VA failed in its duty to assist the veteran in that the 
Board failed to recognize that the RO had not reviewed the 
veteran's service medical records and had not scheduled the 
veteran for a medical examination when his claim for service 
connection for a psychiatric disorder was initially denied in 
January 1977.  The January 1977 rating decision, however, 
reveals that the RO did review the veteran's service medical 
records, which are in the file, were received by the RO in 
December 1976, and were referred to in that rating decision.

The veteran's representative is right in that a VA medical 
examination was not scheduled prior to the January 1977 
rating decision, but that fact represents a claimed failure 
in VA's duty to assist, which is another of the few instances 
that VA regulation specifically lists as not constituting 
CUE.  Moreover, as indicated earlier, VA caselaw specifically 
states that an incomplete record is not necessarily an 
erroneous record, even in a case where the cause of the 
record's incompleteness is the VA's alleged breach of its 
duty to assist.

The representative has argued that the Board decision 
incorrectly found that schizophrenia was not manifested in 
service or within the first postservice year, since the 
service medical records included a diagnosis of 
schizophrenia, which is a chronic disease process.  This 
argument is more in the nature of a disagreement with the way 
that the facts were weighed or evaluated.  As was explained 
in the 1984 decision, the diagnosis of schizophrenia was not 
confirmed on subsequent psychiatric evaluation and instead, 
the diagnosis was determined to be schizoid personality.  
This followed a period of observation and evaluation and 
there was no other diagnosis of schizophrenia until 
approximately 4 years after service discharge.  The Board's 
conclusion that schizophrenia was not present in service or 
within the first postservice year was supportable under the 
circumstances.  

The Board has carefully reviewed the record, as it existed at 
the time of the August 1984 Board decision, and has been 
unable to find references to incorrect facts, or incorrect 
applications of the statutory and regulatory provisions that 
were in effect at the time of the Board decision.  More 
importantly, the veteran has failed to demonstrate that there 
was an error of fact or law in the Board's August 1984 
adjudication of his appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  In 
view of this finding, the Board concludes that there was no 
CUE in the August 1984 Board decision in denying service 
connection for a psychiatric disorder.  

Finally, the Board finds that notwithstanding the recent 
amendments to the law enacted by the Veterans Claims 
Assistance Act of 2000 and the new duty to assist 
regulations, no undue prejudice to the appellant is evident 
by a disposition by the Board herein.  See Veterans Claims 
Assistance Act of 2000, codified as amended at 38 U.S.C.A. § 
5103; 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
VCAA is not applicable in cases such as this.  In concluding 
that the VCAA is not applicable to the appellant's 
allegations of CUE in a Board decision, the Court states that 
even though the VCAA is a reason to remand "many, many 
claims, ... it is not an excuse to remand all claims."  While 
the VCAA is potentially applicable to all pending claims, as 
held in Holliday v. Principi, 14 Vet.App. 280 (2001), and 
where applicable prudence dictates that VA and not the Court 
decide in the first instance what impact the VCAA has upon a 
claim, where the VCAA can have no application as a matter of 
law the Court not only may, but must so hold.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).  


ORDER

The motion for reversal on the basis of CUE in an August 6, 
1984, decision of the Board denying service connection for a 
psychiatric disorder is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

